January 24, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    GERALD BYRON BARRAS, Appellant

NO. 14-11-00954-CV                     v.

                     LESLEA LORING BARRAS, Appellee
                      ________________________________

      This cause, an appeal from the judgment in favor of appellee, Leslea Loring
Barras, signed August 30, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Gerald Byron Barras, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.